Exhibit 10.6

SAIC, INC.

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

BY ACCEPTING THIS AWARD, YOU VOLUNTARILY AGREE TO ALL OF THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT AND IN THE PLAN.

SAIC, Inc., a Delaware corporation (the “Company”), hereby grants to the
participant named in the Grant Summary (as defined below) (“Recipient”), who is
affiliated with the Company or an Affiliate as an employee, director or
consultant, restricted stock units (“RSUs”) representing the right to receive
one share of its Common Stock, $0.0001 par value per share (“Common Stock”) for
each RSU. Certain specific details of this award, including the number of RSUs
and the Grant Date, may be found in the Grant Summary and are hereby
incorporated by reference into this Agreement. The terms and conditions of the
grant of RSUs (this “Award”) are set forth in this Agreement and in the
Company’s 2006 Equity Incentive Plan, as amended (the “Plan”).

1. DEFINITIONS. The following terms shall have the meanings as defined below.
Capitalized terms used herein and not defined shall have the meanings attributed
to them in the Plan.

“Affiliate” shall mean a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

“Committee” shall have the meaning as defined in the Plan.

“Executive Officer” shall mean an officer of the Company designated as such for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended.

“Grant Date” shall mean the date of the award of the RSUs as set forth in the
Grant Summary.

“Grant Summary” shall mean the summary of this award as reflected in the
electronic stock plan award administration system maintained by the Company or
its designee that contains a link to this Agreement (which summary information
is set forth in the appropriate records of the Company authorizing such award).

“Permanent Disability” shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or, to the extent compliant with Section 409A,
upon such other proof as the Committee may require, effective upon receipt of
such certification or other proof by the Committee.

“Special Retirement” shall mean: (i) retirement by the Recipient after reaching
age 59 1/2 with at least ten (10) years of service with the Company or an
Affiliate; or (ii) retirement by the

 

March 2012

 



--------------------------------------------------------------------------------

Recipient after reaching age 59 1/2 and Recipient’s age plus years of service
with the Company or an Affiliate equals at least 70; or (iii) if Recipient is an
Executive Officer at the time of retirement, retirement after reaching the
applicable mandatory retirement age, regardless of years of service with the
Company or (iv) if the Recipient is a director of the Company, retirement either
(A) after reaching the applicable mandatory retirement age at retirement or
(B) at the end of a term of office if Recipient is not nominated for a
successive term of office on account of the fact that Recipient would have
reached the applicable mandatory retirement age during such successive term of
office, regardless of years of service with the Company. For Special Retirement
purposes, years of service shall mean the period of service determined
conclusively by the Committee.

2. RIGHTS OF THE RECIPIENT WITH RESPECT TO THE RSUs.

a) No Stockholder Rights. The RSUs granted pursuant to this Award do not and
shall not entitle Recipient to any rights of a stockholder. The rights of
Recipient with respect to the RSUs shall remain forfeitable at all times prior
to the date on which such rights become vested, and the restrictions with
respect to the RSUs lapse, in accordance with Section 3, 4 or 5.

b) Additional RSUs as Dividend Equivalents. If the Company pays any cash
dividends on its Common Stock, the Company shall credit to Recipient, on each
dividend payment date, a number of additional RSUs (“Dividend Equivalents”)
equal in value to the cash dividends that would have been paid on the shares of
Common Stock underlying the unvested RSUs covered by this Agreement assuming
that: (i) such underlying shares had been outstanding as of the record date for
such dividends declared on or after the Grant Date and prior to the issuance
date of the underlying shares; and (ii) the amount of the Dividend Equivalents
had been reinvested in additional shares of Common Stock as of the payment date
of such dividends. The number of additional RSUs representing Dividend
Equivalents shall be determined by (a) multiplying the dollar amount of the cash
dividends paid per share of Common Stock by the number of RSUs subject to this
Award that remain unvested as of the applicable dividend payment date (including
additional RSUs attributable to prior Dividend Equivalents) and (b) dividing
such amount by the Fair Market Value (as defined in the Plan) of a share of
Common Stock on the dividend payment date. Dividend Equivalents so credited
shall be subject to the same terms and conditions as the RSUs to which such
Dividend Equivalents relate, shall be distributed in shares of Common Stock
when, and if, and to the extent that the RSUs to which they related are vested
and settled as provided below, but shall be forfeited in the event that the RSUs
with respect to which such Dividend Equivalents were credited are forfeited. For
the avoidance of doubt, no Dividend Equivalents shall be credited or distributed
with respect to any RSUs that have vested and for which the underlying shares
have been issued prior to the applicable dividend payment date.

c) Conversion of RSUs; Issuance of Common Stock. No shares of Common Stock shall
be issued to Recipient prior to the date on which the RSUs vest in accordance
with Section 3, 4 or 5. On the date that any RSUs vest pursuant to Section 3, 4
or 5 (or as promptly as administratively practicable thereafter), the Company
shall cause to be issued in book-entry form, registered in Recipient’s name or
in the name of Recipient’s legal representatives, beneficiaries or heirs, as the
case may be, the underlying shares in payment of such vested whole RSUs
(including additional RSUs credited as Dividend Equivalents), unless such
payment is deferred in accordance with the terms and conditions of the Company’s
non-qualified compensation deferral plans.

 

March 2012

 

2



--------------------------------------------------------------------------------

3. VESTING SCHEDULE; RSUs SUBJECT TO FORFEITURE.

a) Subject to the terms and conditions of this Award, the RSUs shall vest in
accordance with the following vesting schedule:

1) On the first-year anniversary of the Grant Date, 20% of the RSUs shall vest.

2) On the second-year anniversary of the Grant Date, an additional 20% of the
RSUs shall vest.

3) On the third-year anniversary of the Grant Date, an additional 20% of the
RSUs shall vest.

4) On the fourth-year anniversary of the Grant Date, the remaining 40% of the
RSUs shall vest.

If the application of the foregoing vesting schedule results in a fraction of a
RSU being vested, such fractional RSU shall be deemed not to be vested and shall
continue to be subject to forfeiture, as described below. Notwithstanding the
foregoing, additional RSUs credited to Recipient as Dividend Equivalents shall
vest on the same vesting schedule as the RSUs to which such Dividend Equivalents
relate. Recipient shall not sell, transfer, assign, hypothecate, pledge, grant a
security interest in, or in any other way alienate, any of the RSUs, or any
interest or right therein.

b) Except in the event of death, Permanent Disability or Special Retirement or
as set forth below, any unvested RSUs automatically shall be immediately and
irrevocably forfeited without compensation on the date that Recipient’s
affiliation with the Company or any Affiliate as an employee, director or
consultant terminates, or if Recipient is an employee or director of an
Affiliate and such entity ceases to be an Affiliate, whether by Committee action
or otherwise, on the date such entity ceases to be an Affiliate.

4. ACCELERATION OF VESTING UPON DEATH OR PERMANENT DISABILITY. If Recipient is
an employee, director or consultant of the Company or an Affiliate and ceases to
be affiliated with the Company or any Affiliate as a result of Recipient’s death
or Permanent Disability, or if Recipient’s death or Permanent Disability occurs
following a Special Retirement, all of the RSUs shall become fully vested.

5. CONTINUATION OF VESTING UPON SPECIAL RETIREMENT.

a) If Recipient is an Executive Officer and Recipient’s affiliation with the
Company or any Affiliate terminates as a result of Recipient’s Special
Retirement in accordance with the provisions of subsection (iii) of the
definition of the term “Special Retirement” in Section 1 above, or if Recipient
is a director of the Company and Recipient’s affiliation with the Company or any
Affiliate terminates as a result of Recipient’s Special Retirement in accordance
with the provisions of subsection (iv) of the definition of the term “Special
Retirement” in Section 1 above, any unvested RSUs shall continue to vest in
accordance with the vesting schedule set forth in Section 3 above.

 

March 2012

 

3



--------------------------------------------------------------------------------

b) If, after the first anniversary of the Grant Date, Recipient’s affiliation
with the Company or an Affiliate terminates as a result of Recipient’s Special
Retirement in accordance with the provisions of subsection (i) or (ii) of the
definition of the term “Special Retirement” in Section 1 above, the remaining
unvested RSUs shall continue to vest in accordance with the vesting schedule set
forth in Section 3 above.

c) Notwithstanding the foregoing clauses (a) and (b), all unvested RSUs shall be
immediately and irrevocably forfeited in the event that Recipient violates the
terms of his or her inventions, copyright and confidentiality agreement with the
Company or an Affiliate or breaches his or her other contractual or legal
obligations to the Company or an Affiliate, including the non-solicitation
obligations set forth in Section 13 of this Agreement.

d) If Recipient is eligible for Special Retirement at the time of a Fundamental
Transaction or is continuing to vest following Special Retirement under the
foregoing clause (a) or (b), any unvested RSUs shall be treated as provided in
the Plan, but the resulting consideration shall only be paid on the date the
RSUs would have vested if a Fundamental Transaction had not occurred, unless the
RSUs are terminated in a manner compliant with Section 409A.

6. TAX MATTERS

a) Tax Withholding. If the Company or an Affiliate is required to withhold any
federal, state, local or other taxes upon the vesting or any acceleration of
vesting of the RSUs, or any issuance of Common Stock or otherwise under this
Agreement, the Company shall withhold a sufficient number of shares of Common
Stock issuable upon settlement of the RSUs at the then current Fair Market Value
(as defined in the Plan) to meet the withholding obligation based on the minimum
rates required by law; provided, however, that the Company may, in its sole
discretion, sell a sufficient number of shares of Common Stock on behalf of
Recipient to satisfy such obligations, accept payment to satisfy such
obligations in the form of cash or delivery to the Company of shares of Company
stock already owned by Recipient, withhold amounts from Recipient’s
compensation, or any combination of the foregoing or other actions as may be
necessary or appropriate to satisfy any such tax withholding obligations.

b) Section 409A.

(i) This Award is intended to qualify for the short-term deferral exception to
Section 409A of the Code (“Section 409A”) described in the regulations
promulgated under Section 409A to the maximum extent possible. To the extent
Section 409A is applicable to this Award, this Award is intended to comply with
Section 409A and to be interpreted and construed consistent with such intent.

(ii) With respect to any Recipient who is eligible for Special Retirement, this
Award is intended to be paid on fixed payment dates under Sections 3 and 5 of
this Agreement and such payments may not be accelerated except as set forth in
Section 5(b) hereof or otherwise to the extent permitted under Section 409A.

 

March 2012

 

4



--------------------------------------------------------------------------------

(iii) Without limiting the generality of the foregoing, if Recipient is a
“specified employee” within the meaning of Section 409A, as determined under the
Company’s established methodology for determining specified employees, on the
date of Recipient’s termination of service at a time when this Award pursuant
its terms would be settled, then to the extent required in order to comply with
Section 409A, shares of Common Stock that would be issued under this Award (or
any other amount due hereunder) at such termination of service shall not be
issued before the earlier of (x) the date that is six months following the
Recipient’s termination of employment and (y) the date of the Recipient’s death.

(iii) For purposes of this Agreement, the terms “terminate,” “terminated” and
“termination” mean a termination of the Recipient’s employment that constitutes
a “separation from service” within the meaning of the default rules of
Section 409A.

7. RIGHTS, RESTRICTIONS AND LIMITATIONS. All shares of Common Stock issued to
Recipient pursuant to this Agreement are subject to the rights, restrictions and
limitations set forth in the Company’s Restated Certificate of Incorporation.
Recipient shall not have the rights of a stockholder until Shares, if any, are
issued on or following the applicable vesting date.

8. RESTRICTIONS UNDER SECURITIES LAW. The issuance of RSUs and the shares of
Common Stock covered by this Agreement are subject to any restrictions which may
be imposed under applicable state and federal securities laws and are subject to
obtaining all necessary consents which may be required by, or any condition
which may be imposed in accordance with, applicable state and federal securities
laws or regulations.

9. EMPLOYMENT AT WILL.

a) If Recipient is an employee or consultant of the Company or an Affiliate,
such employment or affiliation is not for any specified term and may be
terminated by employee or by the Company or an Affiliate at any time, for any
reason, with or without cause and with or without notice. Nothing in this
Agreement (including, but not limited to, the vesting of the RSUs pursuant to
the schedule set forth in Section 3 herein), the Plan or any covenant of good
faith and fair dealing that may be found implicit in this Agreement or the Plan
shall: (i) confer upon Recipient any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate Recipient at will and without regard to any future vesting
opportunity that Recipient may have.

b) Recipient acknowledges and agrees that the right to continue vesting in the
RSUs pursuant to the schedule set forth in Section 3 is earned only by
continuing as an employee or consultant at the will of the Company or as a
director (not through the act of being hired, being granted RSUs or any other
award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”).
Recipient acknowledges and

 

March 2012

 

5



--------------------------------------------------------------------------------

agrees that such a reorganization could result in the termination of Recipient’s
relationship as an employee or consultant to the Company or an Affiliate, or the
termination of Affiliate status of Recipient’s employer and the loss of benefits
available to Recipient under this Agreement, including but not limited to, the
termination of the right to continue vesting the RSUs under this Agreement.

10. INCORPORATION OF PLAN. The RSUs granted hereby are granted pursuant to the
Plan, all the terms and conditions of which are hereby made a part hereof and
are incorporated herein by reference. In the event of any inconsistency between
the terms and conditions contained herein and those set forth in the Plan, the
terms and conditions of the Plan shall prevail.

11. RECOUPMENT OF AWARDS. The Human Resources and Compensation Committee of the
Company’s Board of Directors adopted a recoupment policy on June 18, 2009 (the
“Policy”), that may require members of senior management to return incentive
compensation if there is a material restatement of the financial results upon
which the compensation was originally based. The Policy also provides for
recovery of incentive compensation from any employee involved in fraud or
intentional misconduct, whether or not it results in a restatement of the
Company’s financial results. Recipient acknowledges and agrees that the Policy
applies to RSUs and that any payments or issuances of Common Stock with respect
to RSUs are subject to recoupment pursuant to the Policy, including any
amendments to the Policy and any recoupment obligations imposed by applicable
law or regulation. This Agreement shall be deemed to include the restrictions
imposed by the Policy.

12. COPIES OF PLAN AND OTHER MATERIALS. Recipient acknowledges that Recipient
has received copies of the Plan and the Plan prospectus from the Company and
agrees to receive stockholder information, including copies of any annual
report, proxy statement and periodic report, electronically from the Company.
Recipient acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are also available upon written or
telephonic request to the Company. Recipient acknowledges that a copy of the
Policy referenced in Section 11 is available on ISSAIC, the Company’s intranet,
and is also available upon written or telephonic request to the Company.

13. NON-SOLICITATION.

a) Solicitation of Employees. Recipient agrees that, both while employed by the
Company or an Affiliate and for one year afterward, Recipient will not solicit
or attempt to solicit any employee of the Company or an Affiliate to leave his
or her employment or to violate the terms of any agreement or understanding that
employee may have with the Company or an Affiliate. The foregoing obligations
apply to both the Recipient’s direct and indirect actions, and apply to actions
intended to benefit Recipient or any other person, business or entity.

b) Solicitation of Customers. Recipient agrees that, for one year after
termination of employment with the Company or an Affiliate, Recipient will not
participate in any solicitation of any customer or prospective customer of the
Company or an Affiliate concerning any business that:

(i) involves the same programs or projects for that customer in which Recipient
was personally and substantially involved during the 12 months prior to
termination of employment; or

 

March 2012

 

6



--------------------------------------------------------------------------------

(ii) has been, at any time during the 12 months prior to termination of
employment, the subject of any bid, offer or proposal activity by the Company or
an Affiliate in respect of that customer or prospective customer, or any
negotiations or discussions about the possible performance of services by the
Company or an Affiliate to that customer or potential customer, in which
Recipient was personally and substantially involved.

In the case of a governmental, regulatory or administrative agency, commission,
department or other governmental authority, the customer or prospective customer
will be determined by reference to the specific program offices or activities
for which the Company or an Affiliate provides (or may reasonably provide) goods
or services.

c) Remedies. Recipient acknowledges and agrees that a breach of any of the
promises or agreements contained in this Section 13 will result in immediate,
irreparable and continuing damage to the Company for which there is no adequate
remedy at law, and the Company or an Affiliate will be entitled to injunctive
relief, a decree for specific performance, and other relief as may be proper,
including money damages.

14. MISCELLANEOUS. This Agreement contains the entire agreement of the parties
with respect to its subject matter, provided, however, that if Recipient and the
Company are parties to an existing written agreement addressing the subject
matter of Section 13, such agreement shall control with respect to such subject
matter until the termination thereof, at which time Section 13 shall control.
This Agreement shall be binding upon and shall inure to the benefit of the
respective parties, the successors and assigns of the Company, and the heirs,
legatees and personal representatives of Recipient. The parties hereby agree
that should any portion of this Agreement be judicially held to be invalid,
unenforceable, or void, such portion shall be construed by limiting and reducing
it, so as to be enforceable to the maximum extent compatible with the applicable
law as is then in effect.

15. GOVERNING LAW. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflict of laws.

16. NOTICE OF RESTRICTION. The parties agree that any book entry representing
the RSUs granted hereunder may contain a legend, or notation as the case may be,
indicating that such RSUs are subject to the restrictions of this Agreement.

17. ACKNOWLEDGMENT. Recipient acknowledges that the RSUs constitute full and
adequate consideration for Recipient’s obligations under this Agreement, the
acceptance of the RSUs constitutes an unequivocal acceptance of this Agreement
and any attempted modification or deletion will have no force or effect on the
Company’s right to enforce the terms and conditions stated herein.

By accepting the RSUs, you agree to all of the terms and conditions set forth
above and in the Plan.

 

March 2012

 

7